Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-2, 4-6, 8-10, 13, 15-16, and 18-20 is indicated because the prior art of record does not show or suggest the first and second patch antennas each include a patch element separated from a ground plane element with an air gap, wherein the separation between the patch element and the ground plane ranges from approximately 5 mm to 10 mm, and wherein the patch element is rectangular with a width ranging from 5 cm to 10 cm as recited in claims 1-2, 4-6, 8-10, 13; the first and second patch antennas each include a patch element separated from a ground plane element with an air gap, and wherein the patch element is rectangular with a width ranging from 5 cm to 10 cm and a length ranging from approximately 5 cm to 10 cmt t, and wherein the separation between the patch element and the ground plane ranges from approximately 5 mm to 10 mm as recited in claims 15-16, 18; and the at least two patch antennas each include a patch element separated from a ground plane element with an air gap, wherein the patch element is rectangular with a width ranging from 5 cm to 10 cm and wherein the separation between the patch element and the ground plane ranges from approximately 5 mm to 10 mm as recited in claims 19-21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 23, 2021